DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 3 is objected to because of the following informalities: 
1.1.	The claim elements “electrodes” (line 3) should be consistent with the expression “mesh electrodes” of claim 1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

2. 	Claim 11 is objected to because of the following informalities: 
2.1.	The claim elements “electrodes” (line 6) should be consistent with the expression “mesh electrodes” (line 2) in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

3. 	Claim 22 is objected to because of the following informalities: 
3.1.	The claim elements “electrodes” (line 6) should be consistent with the expression “mesh electrodes” (line 3) in order to improve consistency and clarity of the claim language.
3.2.	The acronym “ECT” should be spelled out in parenthesis. 
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

4. 	Claim 24 is objected to because of the following informalities: 
4.1.	The claim elements “electrodes” (line 6) should be consistent with the expression “mesh electrodes” of claim 1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

5. 	Claim 26 is objected to because of the following informalities: 
5.1.	The claim elements “electrodes” (lines 2 and 3) should be consistent with the expression “mesh electrodes” of claim 1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
I.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claim 28 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 28 depends on dependent claim 24, and, also depends on independent claim 1, which is improper because claim 28 is not written in an alternative form. Furthermore, this rejection is supported by 608.01 (n) Dependent Claims, ¶ 7.45 Improper Multiple Dependent Claims, B. Unacceptable Multiple Dependent Claim Wording, 1. Claim Does Not Refer Back in the Alternative Only.
In addition, the examiner interprets that claim 15 depends on independent claim 2 for purposes of applying prior art in the rejection below.

7.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
8.1. 	the limitation “the woven mesh of electrodes are substantially normal to each other” (lines 3-4) is indefinite because it is unclear how one “woven mesh of electrodes” is normal with the other. 
8.2. 	the limitation “the woven mesh of electrodes are substantially normal to each other” (lines 3-4) is indefinite because the specification lacks some standard or reference for determining the degree of normality of the of the word “substantially”. 

9. 	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
9.1.	The limitation “preferably wherein both said warps and said wefts have a number per unit area which is constant over the electrode area” (lines 3-4) is indefinite because the claim word “preferably” leads to confusion over the intended scope of a claim according to MPEP 2173.05(d) and it is unclear whether said a limitation is required or not by the scope of the claim. Therefore, the Examiner interprets said limitation as an option not require by the scope of the claim in order to apply the prior art rejection below.
9.2. 	Claim 3 further recites the limitations “the area” in line 2. There is insufficient antecedent basis for this limitation in the claim.

10. 	Claim 4 recites the limitations “the woven mesh of electrodes” in line 1. There is insufficient antecedent basis for this limitation in the claim.

11. 	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
11.1.	The limitation “preferably wherein the number of interstices or holes per unit area in the mesh is constant over the electrode area” (lines 2-3) is indefinite because the claim word “preferably” leads to confusion over the intended scope of a claim according to MPEP 2173.05(d) and it is unclear whether said a limitation is required or not by the scope of the claim. Therefore, the Examiner interprets said limitation as an option not require by the scope of the claim in order to apply the prior art rejection below.
1.2. 	Claim 5 further recites the limitations “the number” in line 2. There is insufficient antecedent basis for this limitation in the claim.

12. 	Claim 6 further recites the limitations “the number” in line 1. There is insufficient antecedent basis for this limitation in the claim.

13. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
13.1.	It is unclear to determine whether the limitation “a fluid” (lines 2) refers to the limitation “a fluid” (line 2) of claim-1, or, if it is a new limitation. Therefore, the Examiner interprets said limitations in to be the same fluid in order to apply prior art in the rejection below. 
13.2.	The limitation “preferably wherein the pipe is part of a fuel delivery system to an engine” (lines 2) is indefinite because the claim word “preferably” leads to confusion over the intended scope of a claim according to MPEP 2173.05(d) and it is unclear whether said a limitation is required or not by the scope of the claim. Therefore, the Examiner interprets said limitation as an option not require by the scope of the claim in order to apply the prior art rejection below.

14. 	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
14.1.	The limitation “preferably wherein the vessel is formed at least in part of a transparent material” (lines 3-4) is indefinite because the claim word “preferably” leads to confusion over the intended scope of a claim according to MPEP 2173.05(d) and it is unclear whether said a limitation is required or not by the scope of the claim. Therefore, the Examiner interprets said limitation as an option not require by the scope of the claim in order to apply the prior art rejection below.
14.2. 	the limitation “the vessel is configured to be at least in part substantially transparent” (lines 2-3) is indefinite because the specification lacks some standard or reference for determining the degree of transparency of the of the word “substantially”. 

15. 	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
15.1.	The limitation “preferably a camera, located outside the vessel, wherein at least a portion of the vessel and at least one mesh electrode is substantially transparent to visible light” (lines 2-3) is indefinite because the claim word “preferably” leads to confusion over the intended scope of a claim according to MPEP 2173.05(d) and it is unclear whether said a limitation is required or not by the scope of the claim. Therefore, the Examiner interprets said limitation as an option not require by the scope of the claim in order to apply the prior art rejection below.
16.2. 	the limitation “at least one mesh electrode is substantially transparent to visible light” (line 3) is indefinite because the specification lacks some standard or reference for determining the degree of transparency of the of the word “substantially”. 

17. 	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
17.1.	It is unclear to determine whether the limitation “a vessel” (lines 1 and 3) refers to the limitation “a vessel” of claim-1, or, if it is a new limitation. Therefore, the Examiner interprets said limitations in to be the same vessel in order to apply prior art in the rejection below. 
17.2.	It is unclear to determine whether the limitation “a plurality of mesh electrodes” (line 4) refers to the limitation “a plurality of mesh electrodes” of claim-1, or, if it is a new limitation. Therefore, the Examiner interprets said limitations in to be the same vessel in order to apply prior art in the rejection below. 

18. 	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
18.1.	It is unclear to determine whether the limitation “a plurality of electrodes” (line 1) refers to the limitation “a plurality of electrodes” of claim-1, or, if it is a new limitation. Therefore, the Examiner interprets said limitations in to be the same vessel in order to apply prior art in the rejection below. 

Examiner’s Note
19.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

20.	Claim(s) 4 use “consisting of” in a clause of the body of the claim and not immediately after the preamble, therefore, does not limit the open ended of the transitional phrase “comprising” immediately after the preamble of claim 1 pursuant to MPEP 2111.03 Transitional Phrases (Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369).

21.	Claim(s) 7, 10, 12, 15, 17, 21, 23, 25, 29 and 30 were cancelled via preliminary amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


22.	Claim(s) 1-6, 8, 9, 11, 13, 14, 18, 22, 24, 26 and 28 are/is rejected under 35 U.S.C. 103 as being unpatentable over Basu et al (Pub. No.: US 2013/0049770 hereinafter mentioned as “Basu”) in view of Sun et al (Patent No.: US 4,332,167 hereinafter mentioned as “Sun”).

As per claim 1,  Basu in Figs. 7-8 and 1 discloses: 
An electrical capacitance tomography ECT system capable of determining the distribution of a fluid in a vessel (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see [0036] and [0056]), the ECT system comprising:
a plurality of electrodes (Fig. 7, see the electrodes 73. Also see [0054]-[0056]) disposed in or about said vessel (Fig. 7, see the pipe 42. Also see [0054]-[0056]); and
a processor operably coupled to (Fig. 1, see the soft-field reconstruction module 30. Also see [0037] and [0056]) said plurality of electrodes (Fig. 7, see the electrodes 73. Also see [0054]-[0056]), 
wherein said processor (Fig. 1, see the soft-field reconstruction module 30. Also see [0037] and [0056]) is configured to determine the distribution of fluid in the vessel from outputs of said plurality of electrodes (Fig. 7, see the electrodes 73. Also see [0054]-[0056]).
Basu discloses said plurality of electrodes as described but does not explicitly disclose that they are mesh electrodes.
However, Sun further discloses that
at least some of said plurality of electrodes are mesh electrodes (Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “mesh electrodes” disclosed by Sun into Basu, with the motivation and expected benefit related to improving the system and measurements by assuring that water or other liquid whose flow rate or depth is being measured will not collect in pockets (Sun, Column  18, Lines 46-48), and further by providing an improved method and apparatus for measuring the level of a conductive liquid in a vessel or container (Sun, Column  2, Lines 57-60).

As per claim 2, the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Sun, with the obvious motivation set forth above in claim-1, further discloses: 
wherein said mesh electrodes are made from a woven mesh (Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67) comprising warps and wefts defining holes therebetween (Fig. 28, see the warps and wefts defining openings 212. Also see column 18, lines 30-39); wherein said wefts and said warps of the woven mesh of electrodes are substantially normal to each other; wherein optionally at least one of the warps and the wefts are parallel (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, see column 18, lines 30-39).

As per claim 3, the combination of Basu and Sun discloses the ECT system of claim 2 as described above.
Sun, with the obvious motivation set forth above in claim-1, further discloses: 
wherein at least one of said warps and said wefts has a number per unit area (Fig. 28, see the warps and wefts defining openings 212. Also see column 18, lines 30-39) which is constant over the area comprising said electrodes (Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67); preferably wherein both said warps and said wefts have a number per unit area which is constant over the electrode area (the claim word “preferably” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Fig. 28, see the warps and wefts defining openings 212. Also see column 18, lines 30-39). 

As per claim 4,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Sun, with the obvious motivation set forth above in claim-1, further discloses: 
wherein the woven mesh of electrodes (Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67) are made from at least one selected from the group consisting of: an interlaced conductive element, a material which is perforated, an expanded perforated mesh material and a welded mesh (Fig. 28, see the warps and wefts defining openings 212. Also see column 18, lines 30-39); 
wherein optionally the woven mesh of electrodes comprises more than one material (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67); wherein optionally the material of said woven mesh of electrodes comprises at least one non-conductive material and at least one conductive material (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Fig. 28, see the warps and wefts defining openings 212. Also see column 18, lines 30-39).

As per claim 5,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Sun, with the obvious motivation set forth above in claim-1, further discloses: 
wherein the mesh is provided with interstices or holes which are substantially of the same size (Fig. 28, see the warps and wefts defining openings 212. Also see column 18, lines 30-39); preferably wherein the number of interstices or holes per unit area in the mesh is constant over the electrode area (the claim word “preferably” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Fig. 28, see the warps and wefts defining openings 212. Also see column 18, lines 30-39).

As per claim 6,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Sun, with the obvious motivation set forth above in claim-1, further discloses:
wherein the number of interstices or holes (Fig. 28, see the warps and wefts defining openings 212. Also see column 18, lines 30-39) per unit area in the mesh electrode varies (Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67). 

As per claim 8,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu in view of Sun, with the obvious motivation set forth above in claim-1, further discloses:
wherein the mesh electrodes (Sun, Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67) are interconnected at their periphery by a conductive material (Basu, Fig. 8, see the ring 72 formed by conductive band or strip, which is interconnecting the electrodes 76. Also see [0054]-[0056]). 

As per claim 9,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu in view of Sun, with the obvious motivation set forth above in claim-1, further discloses:
wherein the mesh electrodes (Sun, Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67) are coated in a non-conductive resin or plastics material (Sun, Figs. 26-27, see the insulation material 208. Also see column 18, lines 26-29, and, lines 63-66); 
wherein optionally, the mesh electrodes are encapsulated to form a composite, wherein optionally, the mesh electrodes are disposed adjacent the interior surface of the vessel (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Baus, Fig. 7, see the pipe 42. Also see [0054]-[0056]). 

As per claim 11, the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu further discloses:
wherein the vessel is conductive (Fig. 7, see the pipe 42 that could be made of metal that conducts electricity. Also see [0054]-[0056]), and the electrodes are disposed inside of the vessel (Fig. 7, see the electrodes 73. Also see [0054]-[0056]), and 
wherein optionally, the mesh electrodes are incorporated onto the structure of the wall of the vessel (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Fig. 7, see the electrodes 73 and the pipe 42. Also see [0054]-[0056]). 

As per claim 13,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu in view of Sun, with the obvious motivation set forth above in claim-1, further discloses:
wherein the vessel is non-conductive (Basu, Fig. 7, see the pipe 42 that could be made of PVC polymer that do not conduct electricity. Also see [0054]-[0056]), and the mesh electrodes (Sun, Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67) are disposed on the inside, outside or within a wall of the vessel (Basu, Fig. 7, see the pipe 42 that could be made of PVC polymer that do not conduct electricity. Also see [0054]-[0056]).

As per claim 14,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu further discloses:
wherein the vessel comprises a tank configured to retain a fluid or a pipe configured to allow the fluid to flow therethrough (Basu, Fig. 7, see the pipe 42. Also see [0054]-[0056]); preferably wherein the pipe is part of a fuel delivery system to an engine (the claim word “preferably” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04). 

As per claim 18,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu in view of Sun, with the obvious motivation set forth above in claim-1, further discloses:
the mesh electrodes (Sun, Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67) and the vessel (Basu, Fig. 7, see the pipe 42. Also see [0054]-[0056]) are configured to permit a second non-ECT system (Basu, Figs. 7-8, see the ring 72 with measurement regions 74. Also see [0054]-[0056]) to measure the fluid distribution inside the vessel (see [0056]).

As per claim 22,  Basu in Figs. 7-8 and 1 discloses:
A method of determining the distribution of fluid in a vessel (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see [0056]),
comprising the steps of:
providing a plurality of electrodes (Fig. 7, see the electrodes 73. Also see [0054]-[0056]); and
operably coupling the electrodes (Fig. 7, see the electrodes 73. Also see [0054]-[0056]) to a processor (Fig. 1, see the soft-field reconstruction module 30. Also see [0037] and [0056]) being configured to determine the distribution of fluid in the vessel (Fig. 7, see the pipe 42. Also see [0054]-[0056]) from outputs therefrom, by an ECT method (see [0036] and [0056]), 
optionally, further comprising the preliminary step of configuring the electrodes by one or more of the following steps (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04):
weaving from an electrically conductive material; 
interlacing an electrically conductive material; 
perforating an electrically conductive material to provide holes therein; 
etching an electrically conductive material to provide holes therein;
applying an electrically conductive material by printing, spraying, screening or masking whilst spraying to a substrate to provide electrically conductive regions and interstices of nonelectrically conductive regions.
Basu discloses said plurality of electrodes as described but does not explicitly disclose that they are mesh electrodes.
However, Sun further discloses that
the plurality of electrodes are mesh electrodes (Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67);
optionally, further comprising the preliminary step of configuring the electrodes by one or more of the following steps:
weaving from an electrically conductive material; 
interlacing an electrically conductive material; 
perforating an electrically conductive material to provide holes therein; 
etching an electrically conductive material to provide holes therein (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Sun, see column 5, lines 67-68; and, column 6, lines 1-2);
applying an electrically conductive material by printing, spraying, screening or masking whilst spraying to a substrate to provide electrically conductive regions and interstices of nonelectrically conductive regions (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Sun, see column 4, lines 30-39; and/or, column 11, lines 40-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “mesh electrodes” disclosed by Sun into Basu, with the motivation and expected benefit related to improving the system and measurements by assuring that water or other liquid whose flow rate or depth is being measured will not collect in pockets (Sun, Column  18, Lines 46-48), and further by providing an improved method and apparatus for measuring the level of a conductive liquid in a vessel or container (Sun, Column  2, Lines 57-60).

As per claim 24, the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu in view of Sun, with the obvious motivation set forth above in claim-1, further discloses:
A method of making a vessel (Sun, Fig. 12c-12e, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 6, lines 50-52; and, column 11, lines 59-60) for use in the ECT system of claim 1 (Basu, see [0036] and [0056]), comprising the steps of:
(i) providing a vessel (Basu, Fig. 7, see the pipe 42. Also see [0054]-[0056]);
(ii) fixing on, in or about the vessel (ii) a plurality of mesh electrodes (Sun, Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67), 
and optionally,
(iii) configuring the electrodes (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04) by one or more of the following steps:
(a) weaving from an electrically conductive material (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Sun, Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67);
(b) interlacing an electrically conductive material, interlacing an electrically conductive material;
(c) perforating an electrically conductive material to provide holes therein;
(d) etching an electrically conductive material to provide holes therein (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Sun, see column 5, lines 67-68; and, column 6, lines 1-2);
(e) applying an electrically conductive material by printing, spraying, screening or masking whilst spraying to a substrate to provide electrically conductive regions and interstices of non-electrically conductive regions (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Sun, see column 4, lines 30-39; and/or, column 11, lines 40-68).

As per claim 26,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu in view of Sun, with the obvious motivation set forth above in claim-1, further discloses:
integrating the electrodes (Sun, Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67) into the structure of the vessel (Basu, Fig. 7, see the pipe 42. Also see [0054]-[0056]); 
optionally wherein integrating the electrodes into the structure of the vessel comprises by-laying up electrically conductive material into electrically insulating resin (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04); 
optionally wherein preferably still wherein the vessel is formed by laminations of resin and reinforcing material and incorporation of the mesh electrodes within the laminations (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04).

As per claim 28,  the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu in view of Sun, with the obvious motivation set forth above in claim-1, further discloses:
wherein, a plurality of electrodes (Basu, Fig. 7, see the electrodes 73. Also see [0054]-[0056]) are disposed in or about the vessel (Basu, Fig. 7, see the pipe 42. Also see [0054]-[0056]),
wherein at least some of the plurality of electrodes are mesh electrodes (Sun, Figs. 26-28, see the electrodes 202 and 204 formed by woven wire mesh 210. Also see column 18, lines 30-35; and, column 5, lines 64-67), and 
wherein said mesh electrodes and the vessel are optionally configured to permit a second non-ECT system to measure the fluid distribution inside the vessel (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04). 

23.	Claim(s) 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Sun, and further in view of Wood et al (Patent No.: US 5,706,861 hereinafter mentioned as “Wood”).

As per claim 16, the combination of Basu and Sun discloses the ECT system of claim 1 as described above.
Basu discloses the vessel but does not explicitly disclose that it comprises a flexible bladder.
However, Wood further discloses:
wherein the vessel comprises a flexible bladder (Fig. 1, see the pipe 16 with the flexible bladder 18. Also see column 4, lines 41-45]), wherein optionally, the vessel further comprises a rigid housing, the flexible bladder being housed within the rigid housing (the claim word “optionally” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04. However, Fig. 7, see the lining tube 28. Also see column 4, lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “flexible bladder” disclosed by Wood into Basu in view of Sun, with the motivation and expected benefit related to improving the system and pipe by building the core member without inhibiting the feeding of the assembly, thus, preventing the tear and fracture of the components (Wood, Column  2, Lines 31-39).

24.	Claim(s) 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Sun, and further in view of Gilmore et al (Pub. No.: US 2011/0046907 hereinafter mentioned as “Gilmore”).

As per claim 19,  the combination of Basu and Sun discloses the ECT system of claim 18 as described above.
Basu discloses the vessel but does not explicitly disclose that it is configured to be at least in part substantially transparent.
However, Gilmore further discloses:
wherein the vessel is configured to be at least in part substantially transparent (see [0068]), preferably wherein the vessel is formed at least in part of a transparent material (the claim word “preferably” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and enable the ECT system of Basu in view of Sun to process data regarding a “vessel is configured to be at least in part substantially transparent”, as it is disclosed by Gilmore, with the motivation and expected benefit related to improving the system by expanding it to a variety of contexts and environments, each of which may utilize or benefit from an improved tomographic imaging system, for example, archaeology, biology, geophysics, materials science, electron microscopy, security scanning, industrial nondestructive testing, astronomy and others (Gilmore, Paragraph [0002]).

25.	Claim(s) 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Sun, further in view of Gilmore, and further in view of TSUZUKI et al (Pub. No.: US 2019/0113414 hereinafter mentioned as “Tsuzuki”).

As per claim 20, the combination of Basu, Sun and Gilmore discloses the ECT system of claim 19 as described above.
Basu discloses the second non-ECT system but does not explicitly disclose that it comprises at least one visible light sensor.
However, Tsuzuki further discloses:
wherein the second non-ECT system comprises at least one visible light sensor (Fig. 18, see the visible light camera A20. Also see [0156]), preferably a camera, located outside the vessel, wherein at least a portion of the vessel and at least one mesh electrode is substantially transparent to visible light (the claim word “preferably” excludes any requirement in the claim and does further limit the scope of this claim, therefore, is not give weight according to MPEP 2111.04). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “visible light sensor” disclosed by Tsuzuki into Basu in view of Sun and Gilmore, with the motivation and expected benefit related to improving the system by expanding it to a variety of contexts and environments, each of which may utilize or benefit from an improved tomographic imaging system, for example, archaeology, biology, geophysics, materials science, electron microscopy, security scanning, industrial nondestructive testing, astronomy and others (Gilmore, Paragraph [0002]), and by further enabling the system to detect any leakage location (Tsuzuki, Paragraph [0164]) and predicting the maintenance timing of the pipe (Tsuzuki, Paragraph [0010]).

2.	Claim(s) 27 are/is rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Sun, and further in view of Hunt et al (Pub. No.: US 2017/0212024 hereinafter mentioned as “Hunt”).

As per claim 27,  the combination of Basu and Sun discloses the ECT system of claim 24 as described above.
Basu discloses the vessel but does not explicitly disclose that it is a spacecraft fuel tank or is comprised by a satellite or space vehicle.
However, Hunt further discloses:
wherein said vessel is a spacecraft fuel tank or is comprised by a satellite or space vehicle (see [0062] and/or [0137]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and enable the ECT system of Basu in view of Sun to process data regarding said vessel being a spacecraft fuel tank or is comprised by a satellite or space vehicle, as it is disclosed by Hunt, with the motivation and expected benefit related to improving the system by expanding it to a variety of industries and do not limit said system to an exclusive industry and a particular application or arrangement, thus, generating higher profits (Hunt, Paragraph [0022]).




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867